UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2010 Item 1. Report to Stockholders. THE FUND SEEKS CAPITAL APPRECIATION SEMI-ANNUAL REPORT JUNE 30, 2010 Table of Contents A Message to Our Shareholders 2 Sector Allocation 6 Expense Example 6 Performance Chart and Analysis 8 Schedule of Investments 10 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Additional Information 24 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2010 Dear Fellow Shareholder: Performance during the first 2 quarters of 2010 was mixed for the Jordan Opportunity Fund. Through the first half of 2010, the S&P 500® Index wasdown -6.65% and the Fund was down -6.54%.*Despite witnessing a continuation of market advances in the first quarter, the global equity markets suffered sharp losses in the second quarter, after reaching new recovery highs in April.The reversal in investor sentiment was triggered by the return of contagion fears in the wake of the sovereign debt crisis in Europe, the emerging economic deceleration in China, and the shock of the British Petroleum oil spill disaster.Several doses of disappointing U.S. economic news also helped to turn investor expectations negative. The Fund had entered 2010 with a cautious outlook, feeling that investor expectations had become too optimistic in light of the gains of the previous twelve months. Despite exceptionally good corporate profits experienced in the first quarter, stocks had risen 75% from the bear market low the previous year.We stated that we expected a volatile price environment to occur.Our aggregate outlook for the year was, and continues to be, positive.Now that the market has experienced a meaningful correction of the previous year’s gains, we believe that the risk/reward relationship for many stocks is becoming positive again.We continue to believe that the stock market will experience higher highs later in the year and into 2011, specifically in higher quality and large capitalization stocks. One specific group that worked well for the Fund during the first half of 2010 is the gold producers.Stocks such as Kinross Gold (KGC), American Barrick (ABX), and Newmont Mining (NEM) were top contributors for the period.We remain positive on this group going forward, for gold’s unique position as a store of value we believe should allow its outperformance to continue.Fiat currencies worldwide will continue to be printed by governments who need to devalue their debt and support asset prices.Even European leaders may be forced into some form of quantitative easing in coming months, which would help provide needed liquidity to their banks as austerity programs are being implemented.As additional money is printed to purchase toxic financial securities, gold’s relative value should appreciate because new supplies are much more difficult and expensive to find and produce. Media and advertising-related stocks were also positive drivers during the first half of 2010, and are now among the Fund’s largest holdings.Stocks such as Disney (DIS) and Viacom (VIA.B) were both key contributors during the first half of 2 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2010 2010.We believe that advertising rates have only begun to rebound from the lows of the past few years, and recent television ad-rate auctions have been better than expected.The leading media companies all sell below average market multiples, have strong cash flows, and stable dividends.However, what is most interesting about the media companies are the assets they own.They have created the content that is becoming more valuable every day.Technology companies are fighting each other to find new ways to distribute movies, TV shows, sporting events, music, etc. to the consumer.While many new platforms of distribution are being developed (iPads, smartphones, internet-enabled TV’s, etc), there are only afew companies that own the content being distributed.As the scarcity value of this content increases, we expect the creators to benefit through higher prices for content access and greater usage of advertising (especially on mobile devices).While this trend has only just begun, we have seen increasing evidence in support of this thesis recently, including News Corp’s decision to charge for online news access, Hulu’s subscription service, and rumors of Google developing a payment system for premium online content. The Fund also had key contributions in the value-oriented retailers and apparel producers.Some examples of these contributors are Dollar Tree (DLTR), Wal-Mart (WMT) and Family Dollar Stores (FDO).We believe this theme should benefit greatly from any decelerations in economic growth due to the likelihood of consumers trading down to lower-cost brand names (yet ones that still offer a high value proposition).Many of these companies are experiencing revenue growth rates in the high-single digits to low-double digits, which could prove resilient even in a weaker economic environment.In addition, these select retailers’ earnings per share have already met or exceeded the highs from the past few years, while valuation multiples have compressed significantly. Another dominant theme in the Fund continues to be Agriculture.Although this theme was somewhat of a drag on performance during the first half of 2010, the trends in agriculture have marginally improved recently, and we continue to be bullish on the long-term fundamentals for grain pricing and related machinery manufacturers.Despite excellent planting weather, forecasts for the current harvest have been reduced recently, and inventory estimates for corn and soybeans have been reduced several times in the past month due to lower yields and higher demand.There is also an important catalyst that could occur before the end of the summer: Congress is reportedly discussing a revision to the Biofuels Law and could increase the required amount of ethanol in gasoline from 10 percent to as much as 15 percent (over the course of several years).This would materially add 3 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2010 to corn demand in the U.S., potentially by over 10 percent.Another important development from the past few months is the sharp increase in China’s corn imports from the U.S. (their first large purchase in four years).Their commitments have reportedly already come close to one million tons of corn, due to drought conditions, low crop yields, and depleted inventories. As we have recently reduced positions in our healthcare positions, the Fund has slowly increased its weighting in mega cap technology companies such as Apple (AAPL), Microsoft (MSFT) and Google (GOOG). While the outlook for many healthcare companies has become more opaque as governments around the world look to reduce spending, technology companies’ earnings are generally more correlated with economic trends.Our holdings are in corporations with unique products entering new cycles, which should provide some level of insulation from slower GDP growth.Also, with valuations at or near 10-year lows in many cases, these companies should be able to better weather potential reductions in earnings guidance in coming months. Going forward into the second half of 2010, we remain optimistically bullish.We continue to be concerned about the potential for deflation due to the profound debt burdens of the Western economies, in addition to adverse demographics due to aging populations.While a lot of the excessive private debt has been restructured, it has been replaced with massive government debt.The long-term outcome of these imbalances will depend on policy initiatives deployed over the next few years.For now it appears that we will be moving from an environment of fiscal stimulus to fiscal austerity, but with plenty of monetary “quantitative easing” to attempt to lessen the pain. While we expect the stock market to recover from its recent decline, we anticipate a significant change in market leadership with a sharp tilt in favor of large capitalization growth stocks, and an underperformance of small capitalization stocks and emerging markets.We believe that such a rotation will occur due to the deceleration of global economic growth, excessive outperformance by small caps and emerging markets during the last ten years, and very attractive valuation and quality characteristics of large caps.The Fund’s general strategy is to continue to invest in high-quality growth companies that exhibit strong balance sheets, solid cash flows, and defensible income streams. 4 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2010 Please feel free to contact us, or visit our website, www.jordanopportunity.com, if you have any comments or questions. Sincerely, Gerald R. Jordan President & Portfolio Manager Hellman, Jordan Management Co., Inc. Must be preceded or accompanied by a prospectus. The S&P 500® Index is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. One cannot invest directly in an index. *Fund performance data quoted represents past performance and is no guarantee of future results.For additional performance information and related disclosure please refer to the Performance Chart and Analysis section on page 8. The views in this report were those of the Fund manager as of June 30, 2010 and may not reflect his views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk such as non-diversification risk, concentration risk, small- and medium-sized company risk, interest rate risk, high yield bond and foreign securities risk, and lastly, the Fund may use derivatives such as options to increase its exposure to certain securities. Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for Fund holdings as of June 30, 2010.Current and future portfolio holdings are subject to risk. 5 JORDAN OPPORTUNITY FUND SECTOR ALLOCATION JUNE 30, 2010 (Unaudited) Sector Allocation Percent of Net Assets Consumer Discretionary 23.1% Health Care 20.2% Information Technology 16.7% Materials 11.2% Consumer Staples 10.4% Money Market Fund 7.9% Industrials 7.1% Investment Company 4.8% Liabilities in Excess of Other Assets (1.4)% Total 100.0% EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED JUNE 30, 2010 (Unaudited) As a shareholder of the Jordan Opportunity Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2010 – June 30, 2010). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory 6 JORDAN OPPORTUNITY FUND EXPENSE EXAMPLE (Continued) FOR THE SIX MONTHS ENDED JUNE 30, 2010 (Unaudited) fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value January 1, 2010 – January 1, 2010 June 30, 2010 June 30, 2010* Actual $ 935 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.35% multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year). 7 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS JUNE 30, 2010 (Unaudited) Jordan Opportunity Fund vs. S&P 500® Index Average Annual Total Six One Five Ten Return on 6/30/10 Months Year Year Year Jordan Opportunity Fund (6.54)% 9.27% 4.87% 3.31% S&P 500® Index (6.65)% 14.43% (0.79)% (1.59)% Cumulative Performance Comparison The graph and table reflect the change in value of a hypothetical $10,000 investment in the Fund, including reinvestment of dividends and distributions, compared with a broad based securities market index, for the 10 years ended June 30, 2010.The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance. Returns include reinvested dividends.One cannot invest directly in an index. On January 21, 2005, a limited partnership managed by Hellman, Jordan Management Co., Inc., the Fund’s sub-advisor, reorganized into the Fund.This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund.The Fund’s performance for periods prior to January 2005 is that of the limited partnership.The limited partnership’s expenses during the periods presented were higher than the Fund’s expense ratio.The limited partnership was not registered under the 8 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS (Continued) JUNE 30, 2010 Investment Company Act of 1940 Act (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code, which, if applicable, would have adversely affected its performance. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk such as non-diversification risk, concentration risk, small- and medium-sized company risk, interest rate risk, high yield bond and foreign securities risk, and lastly, the Fund may use derivatives such as options to increase its exposure to certain securities. Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Performance data quoted represents past performance and is not predictive of future performance. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling (800) 441-7013. The Fund imposes a 2% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 9 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2010 (Unaudited) Shares Value COMMON STOCKS – 88.7% Airlines – 1.5% Delta Air Lines, Inc. (a) $ Beverages – 4.3% The Coca-Cola Co. Biotechnology – 4.2% Celgene Corp. (a) Gilead Sciences, Inc. (a) Communications Equipment – 1.8% Cisco Systems, Inc. (a) Computers & Peripherals – 1.6% Apple, Inc. (a) Food Products – 6.1% General Mills, Inc. HJ Heinz Co. Kellogg Co. Health Care Providers & Services – 4.6% Laboratory Corp. of America Holdings (a) McKesson Corp. Internet Software & Services – 8.3% Google, Inc. (a) NetEase.com, Inc. – ADR (a) OpenTable, Inc. (a) Sohu.com, Inc. (a) Life Sciences Tools & Services – 6.1% Life Technologies Corp. (a) Thermo Fisher Scientific, Inc. (a) Waters Corp. (a) Machinery & Equipment – 5.6% Deere & Co. Duoyuan Global Water, Inc. – ADR (a) Pall Corp. Media – 11.2% News Corp. Time Warner, Inc. Viacom, Inc. (a) Walt Disney Co. Metals & Mining – 11.2% Agnico-Eagle Mines Ltd. Barrick Gold Corp. Goldcorp, Inc. Newmont Mining Corp. Multiline Retail – 5.1% Dollar Tree, Inc. (a) Family Dollar Stores, Inc. Pharmaceuticals – 5.3% Abbott Laboratories Bristol-Myers Squibb Co. VIVUS, Inc. (a) Software – 5.0% Changyou.com Ltd. – ADR (a) Microsoft Corp. The accompanying notes are an integral part of these financial statements. 10 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) JUNE 30, 2010 (Unaudited) Shares Value Specialty Retail – 1.6% O’Reilly Automotive, Inc. (a) $ Textiles, Apparel & Luxury Goods – 5.2% Carter’s, Inc. (a) PhillipsVan Heusen Corp. Warnaco Group, Inc. (a) TOTAL COMMON STOCKS (Cost $77,711,176) INVESTMENT COMPANY – 3.6% iPath® Dow Jones-UBS Grains Subindex Total ReturnSM – ETN TOTAL INVESTMENT COMPANY (Cost $3,457,258) Contracts (100 shares per contract) PUT OPTIONS PURCHASED – 1.2% Investment Companies – 1.2% iShares Russell 2000 Index Fund – ETF Expiration: July, 2010, Exercise Price: $580.00 iShares Russell 2000 Index Fund – ETF Expiration: July, 2010, Exercise Price: $610.00 TOTAL PUT OPTIONS PURCHASED (Cost $545,392) Shares SHORT-TERM INVESTMENT – 7.9% Money Market Fund – 7.9% AIM Short-Term Treasury Portfolio – Institutional Class, 0.039% (b) $ TOTAL SHORT-TERM INVESTMENT (Cost $6,765,851) TOTAL INVESTMENTS IN SECURITIES– 101.4% (Cost $88,479,677) Liabilities in Excess of Other Assets – (1.4)% ) TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. (b) 7-Day Yield as of June 30, 2010. ADRAmerican Depository Receipt ETNExchange-Traded Note ETFExchange-Traded Fund The accompanying notes are an integral part of these financial statements. 11 JORDAN OPPORTUNITY FUND STATEMENT OF ASSETS AND LIABILITIES AT JUNE 30, 2010 (Unaudited) ASSETS Investments in securities, at value (cost $88,479,677) (Note 2) $ Receivables: Dividends and interest Investment securities sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Due to custodian Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share ($86,097,635/8,491,429 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments and options ) Net unrealized depreciation on investments and options ) Net assets $ The accompanying notes are an integral part of these financial statements. 12 JORDAN OPPORTUNITY FUND STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2010 (Unaudited) INVESTMENT INCOME Dividends (net of $3,896 foreign withholding tax) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Registration fees Custody fees Audit fees Reports to shareholders Chief Compliance Officer fees Miscellaneous expenses Trustee fees Legal fees Insurance expense Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS Net realized gain on investments and options Change in net unrealized depreciation on investments and options ) Net realized and unrealized loss on investments and options ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 13 JORDAN OPPORTUNITY FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2010 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments and options Change in net unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Net realized gain on investments — — Total Distributions — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) (b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ — (a) Summary of capital share transactions is as follows: Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase (decrease) ) $ ) $ (b) Net of redemption fees of $6,022 and $14,622, respectively. The accompanying notes are an integral part of these financial statements. 14 JORDAN OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Six Months Ended Period Ended June 30, 2010 Year Ended December 31, December 31, (Unaudited) 2005* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS Net investment loss ) Net realized and unrealized gain (loss) on investments and options ) ) Total from investment operations ) ) LESS DISTRIBUTIONS From net realized gain — — ) Return of capital — — ** — Total distributions — — ) Paid-in capital from redemption fees (Note 2) —
